Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Netz et al. (US 2010/0030748) teaches “FIG. 7 is a block diagram illustrative of a non-limiting example of dictionary encoding, as employed by embodiments described herein. A typical column 700 of cities may include values "Seattle," "Los Angeles," "Redmond" and so on, and such values may repeat themselves over and over. With dictionary encoding, an encoded column 710 includes a symbol for each distinct value, such as a unique integer per value. Thus, instead of representing the text "Seattle" many times, the integer "1" is stored, which is much more compact. The values that repeat themselves more often can be enumerated with mappings to the most compact representations (fewest bits, fewest changes in bits, etc.). The value "Seattle" is still included in the encoding as part of a dictionary 720, but "Seattle" need only be represented once instead of many times. The extra storage implicated by the dictionary 720 is far outweighed by the storage savings of encoded column 710.” ([0071]); and “Sample Query 2300” and “Sample Query 2400” (Fig. 23 and 24 and related text in the detailed description).



Luukkala et al. (US 2009/0254513) teaches “In addition to generating a query result decision diagram, a dictionary including encoding keys can be generated. As described above, to facilitate generation of the query result decision diagram, the query result data may be encoded. 

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter. 

The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “storing a column of tokens in a table, said column of tokens comprising a first token in a first row of said table and a second token in a second row of said table; executing at least one SQL statement to generate data for said code dictionary, wherein executing said at least one SQL statement causes: correlating said column of tokens with a set of row identifiers comprising a first row identifier that identifies said first row and a second identifier that identifies said second row, said first row identifier being different from said second row identifier; wherein correlating said column of tokens with said set of row identifiers comprises: storing a correlation between said first token and said first row identifier, when said first token and said second token have different values, storing a correlation between said second token and said second row identifier, and when said first token and said second token are identical, storing a correlation between said second token and said first row identifier; 
The reasons for allowance of claim 8 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “storing a set of tokens comprising a first token and a second token, said first token and said second token being separate elements of said set of tokens; correlating said set of tokens with a set of identifiers comprising a first identifier and a second identifier, said first identifier being different from said second identifier, each identifier of said set of identifiers having a first portion and a second portion, said first portion identifying a particular database node of a plurality of database nodes, and said second portion identifying a distinct token processed at said particular database node; wherein correlating said set of tokens with said set of identifiers comprises: storing a correlation between said first token and said first identifier, when said first token and said second token have different values, storing a correlation between said second token and said second identifier, and when said first token and said second token are identical, storing a correlation between said second token and said first identifier; after correlating said set of tokens with said set of identifiers, removing any duplicate correlations.”
The reasons for allowance of claim 14 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory storage media storing a sequence of instructions which, when executed by one or more computing devices, cause “storing a column of tokens in a table, said column of tokens comprising a first token in a first row of said table and 

Dependent claims 2-7, 9-13, and 15-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        May 10, 2021